Citation Nr: 1719424	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-41 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran had active duty for training from October 1979 to January 1980.  He had additional Reserve and National Guard training between February 1983 and May 1986.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2009 rating decision of the VA Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  The case was remanded for further development in May 2015. 

At his request, the Veteran was scheduled for a personal hearing in September 2010 but failed to report for his appearance in February 2012.

By decision in September 2016, the Board denied a rating in excess of 10 percent for left little finger digital neuropathy.  This matter is no longer on appeal.  The issues of entitlement to service connection for PTSD and hypertension were remanded for additional development.  

Following review of the record, the issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no competent evidence of record showing that the Veteran has a diagnosis of PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101 (24) 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2016); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2016); see also Cohen v. Brown, 10 Vet.App. 128 (1997).  

Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claim file including his written contentions and stressor statements, military treatment and personnel records, and a VA clinical report.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1389-81 (Fed. Cir. 2000).

The Board has carefully reviewed the extensive evidence but finds that service connection for PTSD is not warranted.  In this regard, the Board points out that a key element in establishing service connection is to show that a veteran currently has a diagnosis of the disability for which service connection is sought.  See 38 C.F.R. § 3.304.  Although the Veteran presented multiple statements as to the stressors he experienced during service/training, a crucial element of the claim to establish service connection is not demonstrated.  Significantly, when the Veteran was scheduled for an initial PTSD examination in September 2010, he failed to report and did not provide good cause for his failure to appear.

In this regard, when examined by VA in February 2016, that examiner stated that although the Veteran described an incident that was personally traumatizing while training in the military that was adequate to support a diagnosis of PTSD, he reported auditory hallucinations and denied experiencing the symptoms from the other main clusters associated with PTSD.  The examiner opined that as such, the Veteran did not meet the criteria for PTSD and that instead, he reported experiencing hallucinations and paranoid delusions prior to, during, and following military service.  The examiner noted that the Veteran had been diagnosed with paranoid schizophrenia at the age of 12.  It was determined that he continued to meet the criteria for schizophrenia.  Service connection has been established for schizophrenia for which a 100 percent disability evaluation is in effect.  

The Board observes that there is no diagnosis of PTSD in the record, except by the Veteran's own report.  The evidence thus demonstrates that PTSD has not been diagnosed in accordance with 38 C.F.R. § 4.125.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent 38 C.F.R. § 3.304.  In this respect, a clinical professional has the greater skill.  The Veteran's self-report that he has PTSD related to service is not credible to establish a lay nexus to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (2006).

The Board is aware that when examined by VA in February 2016, the examiner determined that the Veteran's psychiatric symptoms did not meet the criteria for a diagnosis of PTSD under DSM-5 [Diagnostic and Statistical Manual of Mental Disorders (DSM), Fifth Edition (DSM-5)].  In this regard, effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM Fourth Edition (DSM-IV), and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed.Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that were certified for appeal to the Board or were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  

In this case, the RO certified the Veteran's appeal to the Board in December 2011.  Therefore, this claim is governed by DSM-IV.  The record reflects, however, that from the inception of the claim in 2008 to the effective date of the change from DSM-IV to DSM-5, the record contains only a single clinical document from the Pennsylvania Department of Public Welfare showing a diagnosis of paranoid schizophrenia, without more.  As indicated above, the Veteran failed to report for an initial VA examination for PTSD purposes in September 2010.  Despite requests from VA, he has not identified any providers who treated him for an acquired psychiatric disorder, including PTSD, to secure clinical records, nor has he submitted any information showing treatment for psychiatric disability prior to August 4, 2014.  Under the circumstances, the Board finds that although the February 2016 examiner assessed the Veteran under DSM-5 rather than the DSM-IV, the lack of any qualifying clinical data prior to August 4, 2014, obviates remanding the claim for a supplemental opinion for consideration of the claim under DSM-IV. 

As such, the Board concludes that there is no reliable and/or probative evidence showing that the Veteran has PTSD.  In the absence of a diagnosis of PTSD, there can be no valid claim in this respect.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  The Board thus finds that the preponderance of the evidence is against the claim and service connection for PTSD is denied. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran also asserts that he has hypertension of service onset for which service connection should be granted.  He was afforded a VA examination in November 2016 whereupon the examiner determined that hypertension was not incurred in or caused by the service.

The Board points out, however, that since the inception of the claim, service connection has been established for schizophrenia for which a 100-percent disability rating is in effect.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record.  See EF v. Derwinski, 1 Vet.App. 324, 326 (1991); see also Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2016).  This includes a disorder made chronically worse by service-connected disability.  Allen v. Brown 7 Vet.App. 439, 448 (1995).  As such, whether hypertension is secondary to or is aggravated by service-connected schizophrenia must also be addressed.  Therefore, the Veteran should be scheduled for another VA examination that includes a medical opinion in this regard.  See Hyder v. Derwinski, 1 Vet.App. 221; (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA examination by an appropriate VA physician.  Access to VBMS/Virtual VA must be made available to the examiner.  The examination report must clearly reflect whether a review of the claims file is performed.  Any special studies or tests should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions.

Following examination, the examiner must respond to the following questions: a) is it at least as likely as not (a 50 percent probability or better) that hypertension is proximately due to or the result (secondary to) the service-connected schizophrenia?  b) If not, is it at least as likely as not that hypertension is aggravated or made chronically worse by service-connected schizophrenia? 

The report of the examination should be comprehensive and contain a well-rationalized opinion in a detailed narrative report. 

In formulating the medical opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

2.  The RO must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

3.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


